Title: From George Washington to a Continental Congress Camp Committee, 1 March 1778
From: Washington, George
To: Continental Congress Camp Committee



Head Quarters [Valley Forge, 1 March] 1778

The Armoury department is in as bad a situation as it can well be, and requires measures to be immediately taken to put it upon a proper footing; otherwise the army must be greatly distressed on the score of arms, and the public will be at a great expence to little purpose. Mr Dupree, who has come from Lebanon, to represent the disordered defective state of the department, will give you full information on the subject and enable you to judge what is requisite to be done. I am with the greatest respect Gentlemen Your most Obedient servant

Go: Washington

